Walton, J.
We think the ruling in this case was correct. There can be no doubt that when timber trees are wrongfully cut *170upon mortgaged premises by the mortgagor or a stranger, without the consent of the mortgagee, the latter is entitled to take and hold possession of them. And we think it is equally clear that if the mortgagee assigns his mortgage, the assignee has the same right in this particular which the mortgagee before had; and that, as against the mortgagee or his assignee, neither the wrong doer, nor a purchaser from him, can maintain replevin for timber so cut. Such in effect was the ruling in this case. We think the ruling was correct. Smith v. Goodwin, 2 Maine, 173 ; Gore v. Jenness, 19 Maine, 53; Page v. Robinson, 10 Cush. 99.
Exceptions overruled.. Judgment on the verdict..
Peters, C. J., Virgin, Libbey, Emery and Haskell, JJ., concurred.